Citation Nr: 0306543	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  01-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Evaluation of service-connected migraine headaches, currently 
evaluated as noncompensably disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran has reported active military service from June 
1979 to June 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for migraine 
headaches with an evaluation of 0 percent, effective July 1, 
1999.  


FINDING OF FACT

The veteran's migraine headaches are productive of an aura of 
sluggishness and lightheadedness, intense throbbing bifrontal 
and retro-orbital headaches with nausea and frequent vomiting 
for up to six hours, and photophobia, but are not shown to be 
productive of very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.
 

CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent, and 
no more, for migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the reasons set out below, the Board finds that VA's 
duties of notice and assistance have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  The RO sent a letter 
to the veteran in January 2001, which informed him of what 
evidence VA still needed him to submit in order to decide his 
claim.  The letter informed him that VA needed evidence of 
lost time from work because of his headaches, however, 
despite a statement by the veteran's representative, dated in 
January 2002, in which it was stated that the veteran has 
disabling problems two to three times a month where he has to 
go home from work or miss work because of the symptoms of the 
headaches, he has failed to provide any evidence of lost time 
from work.       

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The RO sent the 
veteran a letter in April 2001 which informed him that, 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, to include developing for private records and lay 
or other evidence.  He was further advised that VA would make 
efforts to obtain records in the custody of a Federal 
department or agency, to include VA medical records, Vet 
Center records, service medical records, Social Security 
Administration records, or evidence from other federal 
agencies.  See 38 C.F.R. § 3.159(c) (2002).  In his 
substantive appeal, received in April 2001, the veteran 
stated that he was uncertain whether all his VA records had 
been obtained.  However, subsequent to the filing of his 
substantive appeal, progress notes from the Jackson, 
Mississippi, VA Medical Center for the period October 2000 to 
September 2002 were associated with the claims file (C-file).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Rating 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluation must be considered from July 1, 1999 to the 
present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran is currently evaluated as 0 percent disabled 
under Diagnostic Code (DC) 8100.  Under 38 C.F.R. § 4.124a, 
DC 8100, very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent disability evaluation.  If there are 
characteristic prostrating   attacks occurring on an average 
of once a month over the past several months, a 30 percent 
disability rating is awarded, if such attacks average one in 
two months over the past several months, a 10 percent 
evaluation is awarded.  Less frequent attacks are evaluated 
as noncompensable.

The relevant medical evidence includes the veteran's service 
medical records (SMR's), a VA neurological examination, and 
VA outpatient treatment records.  

The veteran's SMR's show that he was diagnosed with migraine 
headaches in service and was prescribed Elavil.  Records from 
April 1999 stated that the Elavil was an effective therapy.  
It was further noted that the frequency of the headaches was 
once a month and that they were "NCD".  

In May 2000, the veteran underwent a neurological 
examination.  In regards to his migraines, the veteran 
reported to the examiner that his headaches began with an 
aura of sluggishness and sometimes light-headedness.  These 
symptoms were reported to last for about thirty minutes.  The 
veteran stated that this was followed by an intense throbbing 
bifrontal and retro-orbital headache with nausea and frequent 
vomiting which lasted for up to six hours.  It was noted that 
there was accompanying photophobia.  The report also stated 
that Elavil 25 mg has reduced their frequency somewhat, but 
that they were occurring about twice a week.  

In his notice of disagreement (NOD), received in October 
2000, the veteran stated that he experienced headaches at 
least once every three weeks and that they were totally 
disabling to the point that he is not able to function.  He 
also described vomiting as one of the symptoms.  

Progress notes from October 2000 stated that his headaches 
were still occurring about twice a week.  It was noted that 
he could not take Propranalol because it caused shortness of 
breath and that Imitrex did not stop the headaches once they 
began.  Progress notes from April 2001 stated that he takes 
Imitrex and Divalproex for his migraines and that he suffered 
his last migraine one week prior to the visit.  Notes from 
that visit indicate that the veteran was prescribed 
sumatriptan succinate 25mg and instructed to take one at the 
onset of headaches and to repeat in a half hour if needed.  
Progress notes show that in February and March 2001, and in 
July 2002, the veteran either canceled or failed to appear 
for neurological visits.  In addition, the veteran was 
scheduled for a personal hearing in September 2002, but 
failed to appear.  

Finally, in his substantive appeal, received in April 2001, 
the veteran stated that he suffered from headaches twice a 
week that were disabling and caused nausea and bed rest with 
no light.  

After reviewing the totality of the evidence, and after 
resolving all doubt in the veteran's favor, the Board finds 
that a 30 percent rating is currently warranted for the 
veteran's migraine headaches.  The evidence shows that the 
veteran has been diagnosed with migraine headaches by VA 
physicians.  Furthermore, a review of the medical evidence 
shows that he is on multiple medications for his headaches, 
which he describes to be totally disabling and having 
durations of several hours.  As is illustrated above, the 
reported frequency of the veteran's migraine's has varied 
significantly; in 1999 they were reported to occur once a 
month, but other reports have them occurring as frequently as 
twice a week.  For example, in May 2000 and April 2001, the 
veteran reported having disabling headaches twice a week.  
However, in his NOD of October 2000, he reported them 
occurring once every three weeks.  Furthermore, a statement 
submitted by the veteran's representative in January 2002 
stated that the veteran has disabling headaches two to three 
times a month.  They were characterized by him to be 
disabling to the extent of not being able to function and 
were accompanied by symptoms such as nausea.  In view of the 
all of the foregoing, the Board finds that a reasonable basis 
exists to find that the veteran has characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months.  The Board therefore finds that 
the overall symptomatology more nearly approximates the 
criteria for a finding of a 30 percent evaluation under DC 
8100.  

A higher rating is not warranted under the facts of this 
case.  Under Diagnostic Code 8100, a 50 percent evaluation is 
contemplated for very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  In this case, the veteran complains of 
headaches occurring as frequently as twice a week.  However, 
it has not been demonstrated that these are completely 
prostrating attacks of prolonged duration.  Duration of the 
headaches was only reported to last for 6 hours.  More 
recently, the veteran was placed on medication to be taken 
after the onset of the headaches.  As stated previously, the 
veteran failed to appear for a number of VA outpatient 
visits.  With regard to employment, the Board notes that, 
despite VA's request that the veteran provide such evidence, 
the veteran has not furnished verification from his employer 
regarding the amount of time missed from work.  Furthermore, 
the claims file does not contain a competent medical opinion 
to the effect that the veteran has severe economic 
inadaptability due to his headaches.  Accordingly, the 
preponderance of the evidence is against a rating of 50 
percent for headaches.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board notes that, as 
mentioned above, VA sent the veteran a letter in January 2001 
requesting that he submit evidence relating to lost time from 
work due to headaches.  To date, the veteran has submitted no 
such evidence, only a statement by the veteran's 
representative, dated in January 2002, that he misses work 
two to three times a month because of headaches.  The record 
is devoid of objective evidence that this disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran is entitled to a 
rating of 30 percent.  Under such circumstances, the benefit 
of the doubt rule is awarded to the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991 & West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A rating of 30 percent is 
therefore granted from July 1, 1999, subject to regulatory 
provisions concerning payment of monetary benefits.      


ORDER

A rating of 30 percent for migraine headaches is granted, 
subject to provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

